Title: James Madison to John Tyler, 19 March 1832
From: Madison, James
To: Tyler, John


                        
                            
                                
                            
                            
                                
                                    Montpellier 
                                
                                Mar. 19. 1832
                            
                        
                        J Madison has duly recd. the copy of Mr Tyler’s speech on the reduction of the duties on Imports, politely
                            forwarded. It presents very ably & impressively the views it takes of the subject; & has the merit of a
                            conciliatory advance towards an adjustment on liberal terms, so much recommended by patriotic considerations. With his
                            thanks to Mr Tyler, J. M. tenders assurances of his cordial esteem & good wishes—
                        
                            
                                
                            
                        
                    